Citation Nr: 0321536	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  93-11 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for duodenal ulcer disease.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active service from December 1952 to December 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 rating 
determination of the St. Louis, Missouri, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a June 1996 decision, the Board found that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for duodenal ulcer 
disease.  In April 1999, the Court of Appeals for Veterans 
Claims vacated this decision and remanded this matter for 
further development. 

In a February 2000 decision, the Board found that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for duodenal ulcer disease 
and remanded the issue to the RO for further development.  
The requested development has been completed and the matter 
is now ready for appellate review.  


FINDING OF FACT

Duodenal ulcer disease is of service origin.  


CONCLUSION OF LAW

Duodenal ulcer disease was incurred inservice.  38 U.S.C.A. 
§ 1110 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the March 1992, January 
1993, and July 1995 rating determinations, the May 1992 SOC, 
and the September 1992, July 1995, and March 2003 SSOCs, 
informed the appellant of the information and evidence needed 
to substantiate this claim.  Furthermore, in an April 2003 
letter, the RO informed the veteran of the VCAA.  It 
specifically notified the veteran of VA's duty to assist him 
in obtaining evidence, what the evidence had to show to 
establish entitlement, what information or evidence was 
needed from the veteran, what he could do to help with his 
claim, where and when to send information or evidence, where 
to contact to VA if he had any questions or needed 
assistance, and what had been done with his claim.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
several examinations during the course of the appeal.  He 
also appeared at a hearing before a local hearing officer in 
September 1992.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

In addition to the above, the pertinent laws and regulations 
provide that peptic ulcer disease will be presumed to have 
been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served during a period of war or during 
peacetime after December 31, 1946, is presumed to be in sound 
condition except for those defects noted when he is examined 
and accepted for service.  Clear and unmistakable evidence 
that the disability manifested in service existed prior to 
service will rebut the presumption. 38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

While the veteran claims that this disorder started 
inservice, he has not claimed that it was incurred or 
aggravated during combat.  Thus, entitlement to application 
of 38 U.S.C.A. § 1154(b) is not warranted.

A review of the veteran's service medical records reveals 
that normal findings for the abdomen and viscera were 
reported at the time of the veteran's January 1952 service 
induction examination.  In a December 8, 1952, treatment 
record, it was noted that the veteran had been treated for an 
ulcer by a civilian doctor earlier in the year.  

The veteran was admitted to Camp Crowder Army Hospital in 
December 1952.  During his hospitalization, the veteran 
indicated that he was well until five months ago when he 
developed epigastric distress manifested by recurrent pain 
which was relieved by food or milk.  There was no hematemesis 
or melena.  The veteran stated that he had had recurrent 
vomiting in the past month.  A diagnosis of a duodenal ulcer 
was rendered at that time.  A GI series performed during the 
veteran's period of hospitalization revealed questionable 
evidence of an active ulcer.  On a January 6, 1953, clinical 
record cover sheet report, a diagnosis of duodenum ulcer 
without obstruction was rendered.  It was noted that the 
ulcer was not incurred in the line of duty and that it 
existed prior to service.  

A GI series performed on January 21, 1953, revealed that the 
esophagus, stomach, and duodenum were well filled by the 
barium meal and showed no abnormalities.  At the time of the 
veteran's November 1954 service separation examination, 
normal findings were reported for the abdomen and viscera.  

Treatment records received subsequent to service reveal that 
the veteran reported having occasional stomach pain which he 
attributed to acid peptic disease at the time of a January 
1987 visit.  A diagnosis of acid peptic disease by history 
was rendered at that time.  An endoscopy performed in August 
1990 revealed a duodenal ulcer.  

At the time of a September 1992 hearing, the veteran  
testified that he had had no problems with his stomach prior 
to service.  He stated that he had been given a lot of C 
rations while in the military.  He also noted that he was 
given Maalox while inservice.  

A September 1994 endoscopy revealed a hiatal hernia, mild 
gastritis, and duodenal erosions.  

In a June 1999 letter, the veteran's private physician, R. 
N., M.D., indicated that the veteran had been a patient of 
his since March 1994.  He stated that since he had known the 
veteran, he had treated him for acid peptic disease with 
Zantac.  Dr. N. noted that he had reviewed the veteran's 
service medical records and that it appeared that he had a 
preexisting abdominal or ulcer condition prior to entry into 
military service. He stated that it appeared with reasonable 
certainty that his ulcer condition was aggravated by military 
service after reviewing the records.  He noted that he could 
not really say with certainty whether the veteran's current 
ulcer disorder was related to his previous military service.  

At the time of a September 1998 visit, the veteran was found 
to have symptomatic gastroesophageal reflux disease, a stable 
hiatal hernia, stable peptic ulcer disease, and stable 
colonic diverticulosis.  The same assessment was made at the 
time of a March 1999 visit.  

In January 2003, the veteran was a VA examination.  Physical 
examination revealed a soft abdomen with positive bowel 
sounds.  There was no abnormal distension.  In a March 2003 
addendum report, the examiner addressed the questions that 
had been posed in the Board's February 2000 remand.  As to 
the question of whether the veteran had duodenal ulcer 
disease, the examiner stated that the veteran did have 
duodenal ulcer disease.  He noted that the veteran described 
a history of ulcer disease and therapy of helicobacter 
pylori.  He stated that clinically these disease states were 
largely indistinguishable.  The examiner further noted that 
the veteran reported having had 5 ulcers at one time.  He 
also observed that there had been two endoscopies with 
findings of ulcer disease.  

As to the question of whether the veteran had a duodenal 
ulcer inservice.  The examiner also answered yes.  He noted 
that the veteran stated that he had had a duodenal ulcer 
during service.  The examiner indicated that since an 
endoscopy was not available during the time period that the 
veteran was inservice, visual direct proof was lacking.  
However, indirect proof was demonstrated by several reports, 
including the December 1952 service medical records.  

As to the question of whether the duodenal ulcer clearly 
preexisted service, the examiner stated that he was not able 
to verify that a duodenal ulcer clearly and unmistakably 
preexisted service.  

As to the question of whether the inservice manifestations 
were indicative of the natural progress of the disease, the 
examiner stated that the manifestations of the UGI bleed and 
upper abdominal pain were typical signs of natural progress 
of the disease.  

As to the question of whether a layman was capable of 
distinguishing manifestations due a duodenal ulcer from 
gastritis, a hiatal hernia, inflammation of the gastric 
mucosa, or an anxiety reaction, the examiner again answered 
yes.  He noted that it was his experience that an educated 
informed layman in 2002 could distinguish some of, but not 
all of these concepts.  He indicated that the likelihood in 
1972 was low, given that it was now known that duodenal ulcer 
was frequently associated with gastritis, hiatal hernia, with 
over 50 percent of the symptomatic veterans having an 
endoscopy which revealed a hiatal hernia.  He further 
observed that as many as 50 percent of the asymptomatic 
veterans also had hiatal hernias.  He noted that while a lay 
person's level of certainty was lower than a physician's, 
their ability to distinguish a duodenal ulcer from a hiatal 
hernia was probably as good as his clinical judgment based on 
history alone, barring the best arbiter- the endoscope with a 
few good biopsies.  

The Board notes that generally, veterans are presumed to have 
entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions." Id. at (b)(1).

In this case, an ulcer was not noted on the service entrance 
examination report.  The abdomen and viscera evaluation was 
normal.  As there was no indication of an ulcer when the 
veteran entered active duty, he is entitled to the 
presumption of soundness.

The Board must next determine whether, under 38 U.S.C.A. 
§ 1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that a disease 
or injury existed prior to service.  The burden of proof is 
on VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that an ulcer existed prior to service 
should be based on "thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof." 
38 C.F.R. § 3.304(b)(1).

At service entrance, a preservice history of duodenal ulcer 
was not noted.  Service medical records do note the veteran's 
reported history of ulcer problems prior to his entrance into 
service.  These notations were based upon a history supplied 
by the veteran and resulted in a finding that the ulcer had 
preexisted service.  Service medical records do reveal that 
was found to have a duodenal ulcer at the time of his 
December 1952 period of hospitalization. 

The findings of a preexisting ulcer were based upon a history 
provided by the veteran.  Bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order 
for any testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration"); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995). Based upon the lack of competent evidence, coupled 
with the absence of a preservice history noted at service 
entrance, the Board finds that the evidence does not 
establish that peptic ulcer disease clearly and unmistakably 
preexisted service.  Gahman v West, 12 Vet. App. 406 (1999).  
Although Gahman was withdrawn, its logic is adopted by this 
Board Member.  Moreover, the January 2003 VA examiner, in his 
March 2003 addendum, indicated that he was not able to verify 
that a duodenal ulcer clearly and unmistakably preexisted 
service.  Thus, the Board finds that the presumption of 
soundness has not been rebutted.

The veteran's service medical records do demonstrate that he 
was diagnosed with an ulcer on several occasions during 
service, including at the time of his December 1952 
hospitalization.  Moreover, the January 2003 examiner 
indicated that the veteran did in fact have an ulcer during 
service. 

The normal findings for the abdomen and viscera on service 
induction examination and the absence of findings of a 
duodenal ulcer at the time of service entrance, combined with 
the diagnosis and treatment of a duodenal ulcer and the 
diagnoses of duodenal ulcer disease following service, 
including at the time of the most recent VA examination, 
demonstrate the record supports the granting of service 
connection for duodenal ulcer disease.  


ORDER

Service connection for duodenal ulcer disease is granted.  


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

